Title: From George Washington to Warner Lewis, 24 May 1789
From: Washington, George
To: Lewis, Warner



Dear Sir,
New York, May 24th 1789.

Your favor of the 9th instant, enclosing a duplicate of the letter you were so obliging as to write to me on the 11th of March came duly to hand, and I sincerely thank you for the attention you have bestowed on the matter I took the liberty of troubling you with.
I thought I had acknowledged the receipt of the last mentioned letter before I left Mount Vernon, but suppose from the multitude of letters that were poured upon me about that time, and other business that pressed it was omitted.
The Gentleman (Mr John Dandridge) to whom the land belongs or did belong has consented to take the price for it which you thought it was worth, and has been desired to make me deeds for it accordingly—Should he do this, of which I have no doubt, I may some time hence ask your advice what would be best for me to do with it, to prevent its becoming a moth in

the unimproved, and unproductive state in which it is from the payment of taxes.
As one’s ideas of good, bad, and indifferent are comparative, and land that would be called good in one place would scarcely come under that description in another—and as I have a very perfect recollection of the complexion and quality of the soil about Warner-Hall, permit me, in order that I may form a more accurate opinion of the land in question, to ask if the land that was Bristows be worth £300 what would the like quantity of land equally unimproved, and no better or more timbered but of the same complexion and fertility of soil of that at Warner Hall be worth? The answer to this question will give me a very good idea of the value of the land formerly Bristows. With every good wish for yourself, Lady, and family I am dear Sir, your most obedient and obliged servant

G. Washington

